Action to recover damages for personal injuries. The plaintiff was a passenger on defendant’s trolley car. She testified that she was standing therein and had a grip on a metal stanchion when the ear jerked violently, breaking her hold, and throwing her to the floor. Defendant’s witnesses testified that there was no unusual jerking. Judgment entered on the verdict of a jury in favor of plaintiff unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.